Citation Nr: 0935284	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-09 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for type 2 diabetes 
mellitus, to include as based on exposure to herbicides.

2. Entitlement to service connection for coronary artery 
disease (CAD), to include as secondary to type 2 diabetes 
mellitus.

3. Entitlement to service connection for erectile 
dysfunction, to include as secondary to type 2 diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1964 to August 1967.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a September 2004 
rating decision of the St. Petersburg, Florida Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veterans 
claims file is now in the jurisdiction of the Roanoke, 
Virginia RO.  In July 2009 a Travel Board hearing was held 
before the undersigned.  A transcript of this hearing is of 
record.  

The matters of service connection for CAD and erectile 
dysfunction are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any further action on his part is required.


FINDINGS OF FACT

1. The record reasonably establishes that the Veteran set 
foot on land in Vietnam during his service aboard the USS 
Princeton.

2. The Veteran has an established diagnosis of type 2 
diabetes mellitus.


CONCLUSION OF LAW

Service connection for type 2 diabetes mellitus is warranted.  
38 U.S.C.A. §§ 1110, 1113, 1116, 1131, 1137, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 
(2008). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claim.  

Inasmuch as the determination below constitutes a full grant 
of the claim, there is no reason to belabor the impact of the 
VCAA on this matter, since any error in notice content or 
timing is harmless.  It is also notable that at the hearing, 
the Veteran submitted additional evidence without a waiver of 
RO initial consideration of such evidence.  Because of the 
favorable decision being made on this claim, he is not 
prejudiced by the Board considering this evidence in the 
first instance.

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disorder, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent [to include Agent Orange], 
unless there is affirmative evidence of non-exposure.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  Service in Vietnam 
includes service in the waters offshore or service in other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  38 C.F.R. § 3.313; see Haas v. Peake, 
525 F.3d 1168 (Fed. Cir. 2008) (upholding VA's interpretation 
that service in Vietnam requires that a claimant have set 
"foot-on-land" in Vietnam).

If such a Veteran has one of the following diseases 
associated with herbicide exposure, that disease shall be 
considered to have been incurred in or aggravated by such 
service, notwithstanding that there is no evidence of such 
disease during the period of such service.  The diseases 
include chloracne, type 2 diabetes, Non-Hodgkin's lymphoma, 
Hodgkin's disease; chronic lymphocytic leukemia, multiple 
myeloma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e), 3.313.  

The United States Court of Appeals for the Federal Circuit 
has held that when a claimed disorder is not included as a 
presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during service.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

VA treatment records establish that the Veteran has type 2 
diabetes mellitus.  Hence, all he needs to establish service 
connection for this disability is that he set foot on land in 
Vietnam.  

The Veteran's DD Form 214 indicates that his military 
occupational specialty was ammunitions foreman.  

A February 1967 service personnel record reflects that the 
Veteran received the Vietnam Campaign Medal for service 
aboard the USS Princeton from March 1965 to December 1965 and 
from December 1965 to an undetermined end date.  A June 1966 
record shows that he received the Vietnam Service Medal for 
service aboard the USS Princeton in March 1966.  A July 1967 
separation examination report along with an August 1967 
Record of Discharge, Release from Active Duty reflects that 
the Veteran's last duty station prior to discharge was the 
USS Princeton.  While this evidence does not establish that 
the Veteran set foot on land in Vietnam, it reasonably 
establishes that he served aboard the USS Princeton from 
March 1965 until his separation in August 1967.

A Naval Historical Center history of the USS Princeton 
reflects that the ship was involved in combat operations 
against the North Vietnamese and Viet Cong beginning in 1964 
and culminating in May 1965 at Chu Lai as the ship carried 
out vertical envelopment for the first time in combat.  In 
February 1966, the ship returned to Vietnam for engagement in 
operations Jackstay from March to April 1966 (to clear the 
Rung Sat Special Zone of Viet Cong guerillas), and Osage from 
April to May 1966 (to protect the Vietnamese in the Phu Loc 
area from Viet Cong harassment).  The USS Princeton provided 
transportation, medical evacuation, logistics and 
communication support for various search and destroy 
missions.  It also provided support in Operation Hastings to 
impede enemy infiltration from the DMZ.  

From January to June 1967 the Princeton assisted in 
countering an enemy threat to a Marine artillery base at Gio 
Ling and evacuated wounded from Con Thien Mountain.  The ship 
participated in an operation in the Khe Sanh area in April 
1967 and supported search and destroy missions in conjunction 
with operation "Shawnee".  

A February 2009 response from the U. S. Army and Joint 
Services Records Research Center (JSRRC) discusses the 
history of the USS Princeton from March to December 1965.  It 
notes that in September 1965 the Princeton offloaded embarked 
Marine units at Chu Lai and then participated in Operation 
Piranha of Capa Batangan.  JSRRC also stated the following:

According to the National Archives and Records 
Administration. . . and the Naval Historical 
Center. . . command history, deck logs and muster 
rolls/personnel diaries are the only 
administrative records produced by commissioned 
U.S. Navy ships during the Vietnam war that are 
permanently retained.  These records do not 
normally annotate individuals arriving or going 
ashore on a routine basis.  The deck logs may 
indicate aircraft or boats arriving/departing but 
do not list passengers by name, unless that 
individual is a very important person (VIP) or 
high-ranking officer.  Also, the deck logs do not 
normally list the destinations of these aircraft 
and vessels.  Logbooks maintained aboard river 
boats or launches were not considered permanent 
records.

Statements and testimony from the Veteran indicate that his 
service aboard the USS Princeton involved being a crewman on 
an armed picket boat.  His duties included searching sampans 
and junks for contraband and keeping them away from the ship.  
He reported setting foot on land in Vietnam twice, in April 
1966 and in 1967.  In April 1966 he was involved in either 
Operation Osage or Hastings and the crew chief allowed him to 
go on the ship's helicopter that landed at Da Nang.  He said 
he took a picture of Da Nang from the helicopter and also of 
some jets on the runway when he was on the ground at Da Nang.  
The Veteran submitted copies of these pictures for the 
record.
The 1967 instance when he set foot on land in Vietnam 
occurred when he was on a picket boat in the DMZ.  He hopped 
out of the boat to pull it ashore because the ensign in 
charge of the boat said he wanted to check out the sampans 
that were ashore.  He reported going five feet ashore and 
that while he was there planes passed overhead and he felt 
greasy stuff on his arms that he now believes may have been 
an herbicide that planes flying overhead had sprayed.  

The Veteran's testimony and statements are consistent with 
the documentation of record regarding the history of the USS 
Princeton and with his military occupational specialty.  
Hence, the evidence of record is at least in equipoise as to 
whether he set foot on land in Vietnam.  In such a 
situation, reasonable doubt must be resolved in his favor 
and the Board concludes that the Veteran set foot on land in 
Vietnam and is entitled to the presumptions in 38 U.S.C.A. 
§ 1116.  Service connection for type 2 diabetes mellitus is 
warranted.


ORDER

Service connection for type 2 diabetes mellitus is granted.


REMAND

The Veteran has alleged that he has CAD and erectile 
dysfunction that are related to his now service-connected 
type 2 diabetes mellitus.  Service connection may be 
established on a secondary basis for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
(1) competent evidence (a medical diagnosis) of current 
chronic disability; (2) evidence of a service-connected 
disability; and (3) competent evidence that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); see also 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When 
aggravation of a nonservice-connected disability is 
proximately due to or the result of a service-connected 
condition, such Veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 439, 448.

As previously noted, a VCAA notice letter consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  A July 2004 VCAA notification letter 
substantially complied with VCAA notice requirements and told 
the Veteran the evidence he needed to submit to substantiate 
a service connection claim; however, it did not specifically 
inform him of the requirements for proving a claim of 
secondary service connection.  Hence, the Veteran should be 
given this notice on remand.

A July 2009 VA treatment record shows that a treating 
cardiologist provided the following opinion: "His CAD is 
almost certainly due to diabetes and smoking.  Relationship 
of CAD to military service is unknown"  This opinion is 
unclear regarding whether CAD was caused or aggravated by 
diabetes, the extent to which smoking affects CAD, or whether 
it is related to his service and the physician does not 
provide a rationale for his opinion.  The probative value of 
a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other 
rationale to support [the] opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); see Black v. Brown, 5 Vet. App. 177, 
180 (1993).  Hence, without further development by way of a 
VA examination and adequate opinion, the Board is unable to 
make an informed decision on the Veteran's claim of service 
connection for CAD.  See Stefl v. Nicholson, 21 Vet. App. 
120, 123 (2007) (finding that an opinion is adequate where it 
describes the disability in sufficient detail so the Board 
can make a fully informed evaluation of the disability).  It 
is also notable that, for claims received after June 9, 1998, 
VA compensation is not warranted for disabilities attributed 
to tobacco usage during service.  38 C.F.R. § 3.300. 

Accordingly, the case is REMANDED for the following:

1.	The RO should send the Veteran a letter 
providing him the notice required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and specifically advising him 
of the evidence required to support a 
claim of secondary service connection for 
CAD and erectile dysfunction.  

The letter should also ask the Veteran to 
identify any treatment or evaluation he 
has had for CAD or erectile dysfunction 
and to provide any releases necessary to 
obtain records of such treatment or 
evaluation.  The RO should obtain complete 
records of all such treatment and 
evaluation from all sources identified by 
the Veteran.  The RO must obtain any 
updated VA treatment records that have not 
been associated with the claims file.

2.	The Veteran should then be afforded a 
VA cardiology examination to determine 
whether CAD is related to service-
connected diabetes.  His claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner must explain the rationale for 
all opinions provided.  The examiner is 
asked to provide opinions responding to 
the following questions:

A) Is it at least as likely as not (a 50% 
or greater probability) that CAD is 
related to an event or treatment received 
during service?; and

B) Is it at least as likely as not (a 50% 
or greater probability) that CAD is either 
(i) caused or (ii) aggravated by 
(increased in severity due to) his 
service-connected diabetes?  If the 
opinion is that his service-connected 
diabetes aggravates CAD, the examiner 
should specify, so far as possible, the 
degree of disability 
(pathology/impairment) resulting from such 
aggravation.  The examiner should also 
indicate, if possible, the degree to which 
smoking affects CAD, if at all.
3.	The RO should undertake any further 
development suggested by the records 
received pursuant to the above request on 
the matter of service connection for 
erectile dysfunction, including scheduling 
a VA examination, if deemed necessary.

4.	The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


